Citation Nr: 1110949	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO. 08-09 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aortic stenosis, status post aortic valve replacement (aortic stenosis), to include as secondary to, or aggravated by, service-connected organic mitral insufficiency with minimal left ventricular hypertrophy.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following an aortic valve replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1946 to June 1949, and from July 1949 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a notice of disagreement with this determination in July 2007, and timely perfected his appeal in April 2008.

Though the Veteran initially indicated that he wished to have a Board hearing (see VA Form 9, April 2008), in July 2008, the Veteran withdrew his request.  See 38 C.F.R. § 20.704(e) (2010).

The aforementioned claims were previously before the Board in September 2010.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that additional evidence was associated with the Veteran's VA claims file after the issuance of the November 2010 Supplemental Statement of the Case.  The Veteran specifically waived agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2010).  Accordingly, the Veteran is not prejudiced by a Board review of this newly submitted evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

1.  The preponderance of the evidence is against a finding that aortic stenosis, status post aortic valve replacement, is the result of a disease or injury in service; may be presumed to be a result of active duty service; or aggravated by service or a service-connected disability.

2.  The Veteran's aortic valve replacement surgery performed in January 2006, and associated convalescence thereafter, were unrelated to his service-connected organic mitral insufficiency with minimal left ventricular hypertrophy.


CONCLUSIONS OF LAW

1.  Aortic stenosis, status post aortic valve replacement, was not incurred in or aggravated by active duty service, may not be presumed to have been incurred in active duty service, and is not the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2010).

2.  Service connection has not been established for aortic stenosis, status post aortic valve replacement; thus, the criteria for a temporary total evaluation for convalescence following an aortic valve replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDIN AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
Prior to initial adjudication of the Veteran's claims, a letter dated in June 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The June 2006 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that a VA medical opinion was rendered in July 2006, with a subsequent VA addendum to that opinion provided in October 2010.  The aforementioned opinions involved review of the claims file and were supported by sufficient rationale.  Therefore, the Board finds that the July 2006 and October 2010 medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) requested an addendum be provided for the July 2006 VA medical opinion, and this was obtained.  The AMC later issued a rating decision and a supplemental statement of the case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

A.  Service Connection

The Veteran contends that his current aortic stenosis, status post aortic valve replacement surgery, is either the direct result of his time in active duty service, aggravated by active duty service, or secondary to his service-connected organic mitral insufficiency with minimal left ventricular hypertrophy.  After a thorough review of the record, the Board finds that the Veteran is not entitled to service connection on any of the aforementioned grounds.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including heart disease, when it is manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).
Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c));  see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis

As an initial matter, the Board notes that medical evidence establishes the presence of aortic stenosis.  A January 2006, cardiac catheterization report described a recent echocardiogram, which confirmed severe aortic stenosis with mild-to-moderate aortic regurgitation.  The cardiac catheterization procedure revealed an ejection fraction at 55 percent to 60 percent associated with normal coronary arteries.  Further severe aortic stenosis was confirmed and there was evidence of moderately severe pulmonary hypertension upon examination.  See Private Treatment Records, January 2006.  Accordingly, the Board finds that the Veteran has presented medical evidence of a current disability, thereby satisfying the first element of service connection.  See Shedden/Allen, supra.

Review of the Veteran's service treatment records reveals that in July 1967, he underwent a normal cardiac examination, at which time he reported a history of rheumatic fever as a child.  Additional cardiac examinations in service were normal.  There is no indication that the Veteran suffered from aortic stenosis during his time in active duty service.  Therefore, the Board finds that the Veteran has failed to establish the second element of direct service connection, in-service disease or injury.  See Shedden, supra.

Taking into consideration all of the relevant evidence of record, the Board finds that service connection for aortic stenosis is not warranted on a direct basis.  The earliest documented evidence of this condition was noted in May 1999, when an echocardiogram was performed.  As the Veteran was discharged from active duty service in August 1972, it is clear the presumption set forth under 38 C.F.R. § 3.309 is not for application. 

The Board also notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, there is no competent medical evidence of record linking the Veteran's aortic stenosis to service.  The only evidence in support of this claim consists of the Veteran's own lay statements.  As noted above, lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu, supra.  Additionally, the Veteran's aortic stenosis is not a disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); see also Jandreau, supra, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, supra.  In light of the foregoing, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's aortic stenosis had its onset in, or is otherwise directly related, to service.

As indicated above, the Veteran also claims entitlement to service connection for aortic stenosis as secondary to his service-connected organic mitral insufficiency with minimal left ventricular hypertrophy.  See 38 C.F.R. § 3.310(a) (2010).  The only evidence in support of this contention consists of the lay statement submitted by the Veteran.  As noted above, these statements are not probative so as to constitute a medical nexus statement.  See Espiritu, supra; see also Jandreau, supra.  

A VA medical opinion was obtained in July 2006.  The VA examiner thoroughly reviewed the history of the Veteran's current aortic stenosis, status post aortic valve replacement surgery, and provided an opinion regarding the relationship between the Veteran's aortic stenosis and his service-connected organic mitral insufficiency with minimal left ventricular hypertrophy.  The VA examiner noted three primary causes of valvular aortic stenosis, including a congenitally bicuspid valve with superimposed calcification; degenerative calcific disease of a trileaflet valve, and rheumatic valve disease.  The VA examiner discussed the Veteran's trileaflet valve, and noted that risk factors included older age, being male, and smoking.  No medical literature was found to support the Veteran's contention that aortic valve disease necessitating replacement was associated with organic mitral insufficiency.  The VA examiner concluded that there was no evidence linking aortic stenosis to the service-connected mitral insufficiency.
In October 2010, an addendum to the July 2006, VA medical opinion was provided by the same VA examiner.  The VA examiner carefully re-reviewed the Veteran's history of rheumatic heart disease as a child and the cardiac examinations in service.  She concluded that the Veteran's aortic stenosis was less likely than not related to or aggravated by his military service.  This opinion was based on review of the medical record and medical literature, and on clinical experience.  There was no literature to support an opinion that mitral valve disease or left ventricular hypertrophy caused or affected aortic valve disease.  Based on the aforementioned, the Board concludes that the evidence is against such the Veteran's claim of secondary service connection.

In determining whether service connection is warranted, VA must determine whether the preponderance of the evidence supports or is against the claim.  In this case, the preponderance of the evidence is against the Veteran's claim of service connection for aortic stenosis on a direct and secondary basis, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert, supra.

B.  Temporary Total Evaluation

Based upon his January 2006 aortic valve replacement, the Veteran submitted a request for a temporary total evaluation pursuant to 38 C.F.R. § 4.30 based on a period of convalescence following surgery.  See 38 C.F.R. § 4.30(a) (2010).

Under the applicable criteria of 38 C.F.R. § 4.30, a temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  Id.  Here, for the reasons stated above, service connection for aortic stenosis, status post aortic valve replacement, has not been established.  Since the Veteran was not service-connected for aortic stenosis, status post aortic valve replacement, at the time he underwent the valve replacement, he cannot receive compensation under 38 C.F.R. § 4.30 for the period of convalescence that resulted.

In other words, as the Veteran did not meet an essential legal requirement under the governing regulation, specifically that the treatment in question must have been for a service-connected disability, he has not presented a claim upon which relief can be granted.  The Court has held that in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the appeal must be denied.


ORDER

Entitlement to service connection for aortic stenosis, status post aortic valve replacement, to include as secondary to, or aggravated by, service-connected organic mitral insufficiency with minimal left ventricular hypertrophy, is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following an aortic valve replacement is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


